WOODLEY, Presiding Judge
(dissenting).
The remark of the attorney for the state shows on its face to have been in reply to a question propounded by counsel for the appellant: “Did they have a line up,” and the jury was instructed to disregard the remark.
The record shows that the report referred to was not exhibited to the jury so it could be read, nor were the contents of the report made known to the jury.
The absence of any statement by the prosecutor that there was or was not a “lineup”, or that the remarks and conduct of counsel injected any new and harmful fact to bolster the testimony of a state’s witness, as well as the fact that the court instructed the jury not to consider the argument, distinguish this case from Spriggs v. State, 160 Tex.Cr.R. 188, 268 S.W.2d 191.
The only other claim for reversal relates to the court’s charge and the omission of an instruction to the jury that they could not consider certain testimony which showed a collateral or extraneous offense unless it was established to their satisfaction beyond a reasonable doubt that the defendant had actually committed said offense.
There is no showing in the record that an exception was reserved to the overruling of appellant’s objections to the charge, hence the complaint relating to the charge is not before us. Medlock v. State, Tex.Cr. App., 356 S.W.2d 312; Sheffield v. State, Tex.Cr.App., 371 S.W.2d 49; Stone v. State, 171 Tex.Cr.R. 201, 346 S.W.2d 323.